EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Lescarden Inc. (the "Company") on Form 10 QSB for the period ended February 28,2006 as filed with theSecurities and Exchange Commission on the date hereof (the "Report"), I, William E. Luther, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Report fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ William E. Luther William E. Luther Chief Executive Officer and Chief Financial Officer April 9,2007
